Citation Nr: 1513286	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  06-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a deviated nasal septum, including as due to service-connected chronic labyrinthitis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2012, the Board denied the claim on appeal.  The Veteran appealed this determination to the Court of Appeals for Veterans' Claims (CAVC), which issued an April 2014 Memorandum Decision vacating and remanding the Board's decision only on this issue.

In a December 2014 letter, the RO notified the Veteran  that the case had been received by the Board.  Shortly thereafter, also in December 2014, VA received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion.  Under the provisions of 38 C.F.R. § 20.1304(a) (2014), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  As the change in representation was received within 90 days of the Board's mailing, it is accepted.  It is noted by the Board, that the Veteran has relocated from Puerto Rico to Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the CAVC held that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The CAVC also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

As noted above, CAVC vacated and remanded the Board's decision in an April 2014 Memorandum Decision.  CAVC particularly vacated and remanded the decision based on the Board's reliance on an inadequate April 2011 VA examination.  It also vacated and remanded the claim because that the Board failed to ensure compliance with its prior November 2010 remand order in relying on the inadequate examination, which did not consider a January 2005 VA examination report noting "10 to 15%" nasal septum deviation.  Accordingly, the matter must be remanded.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA examiner as to the etiology of the Veteran's claimed nasal deviated septum, as it is shown in the January 2005 VA examination report.  The examiner should, after thorough review of the claims folder, provide an opinion regarding the etiology of the Veteran's diagnosed disability by addressing the following question:

Is it at least as likely as not that the "deviated nasal septum 10 to 15%," which was present at the time of the January 2005 VA examination report, was caused by any or all of the Veteran's service-connected disabilities, including frequent falls due to chronic labyrinthitis?  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The discussion must include comment on the Veteran's in-service complaints, any current diagnosis, and the January 2005 VA examination report relating to "10 to 15%" nasal septal deviation, or an explanation as to why there is no current diagnosis, if that is the ultimate finding.

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

